ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-406, concluding that FRANK A. LAULETTA, III, of SEWELL, who was admitted to the bar of this State in 1996, should be censured for violating RPC 1.8(a)(engaging in improper business transaction with a client or improperly acquiring a possessory, security, or other pecuniary interest adverse to the client), RPC 4.1(a)(knowingly making a false statement of material fact or law to a third person, or failing to disclose a material fact to a third person when disclosure is necessary to *156avoid assisting a criminal or fraudulent act by the client), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that FRANK A. LAULETTA, III, is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.